DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 7-9, 16, and 17 are objected to because of the following informalities:  the claims are dependent from claim 6, which was cancelled in the amendment filed on September 26, 2022.  It is believed that these claims should depend from amended claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 7, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (EP 719659).
As best depicted in Figure 1, Nakano is directed to a tire construction comprising first and second working belt layers or inclined belt layers 5a,5b and first and second discontinuous circumferential belt layers 6a,6b defined by axially spaced apart strips or portions, wherein axial outer ends of said circumferential belt layers are axially inward of ends of said working belt layers and said strips are present in a region beneath shoulder grooves.  Nakano (Page 2, Lines 34+ and Page 3, Lines 50-55) further teaches that (a) said working belt layers are inclined at 18 degrees, (b) strips of said first circumferential layer are separated by at least 70 mm (based on width C being 70 mm), and (c) said circumferential belt layers can be formed with cords inclined at 0 degrees or in the circumferential direction.    
Regarding claim 2, given that distance S is 70 mm, it is evident that widths of said strips are less than an axial distance that separates said strips (Page 3, Lines 50-55).
With respect to claims 3-5, Figure 1 depicts the claimed arrangement.
Regarding claim 7, a portion of said second circumferential belt layer 6b is axially outside a shoulder groove centerline.  It is noted that the claims as currently drafted fail to require the entirety of said second circumferential belt layer be arranged axially outward of a shoulder groove centerline. 
5.	Claim(s) 1-4, 7, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garlaschelli (EP 785096).
As best depicted in Figure 1, Garlaschelli is directed to a tire construction comprising first and second working belt layers or inclined belt layers 5,6 and first and second discontinuous circumferential belt layers 6b formed with axially spaced apart strips or portions.  Garlaschelli further teaches that (a) axially outer ends of said circumferential belt layers are axially inside of axially outer ends of said working belt layers, (b) cord sin said working belt layers are inclined between 10 and 30 degrees, and (c) cords in said circumferential belt layer are circumferentially oriented or inclined at 0 degrees with respect to the circumferential direction (Paragraphs 26 and 27 and Figure 1).  It is further evident that said circumferential belt layers are arranged radially inward of tread shoulder grooves.  Lastly, regarding claim 1, given that an exemplary tire width of 315 mm (Paragraph 23), it is evident that a width between strips or portions that define respective circumferential belt layers is significantly greater than 20 mm.
Regarding claims 2 and 3, see Figure 1.
With respect to claim 4, distance “b” corresponds with an axial width of an inner portion from a centerline of the shoulder tread groove and “b” can be as large as 30% of a maximum extension of the belt (Paragraph 40).  This disclosure suggests that an inner portion can be significantly larger than an outer portion.
As to claim 7, a portion of said second circumferential belt layer 6b (radially outermost layer) is axially outside a shoulder groove centerline.  It is noted that the claims as currently drafted fail to require the entirety of said second circumferential belt layer be arranged axially outward of a shoulder groove centerline.   
With respect to claim 19, Figure 2 depicts the presence of a central strip 8 between axially spaced apart portions of the circumferential belt layers.       
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim(s) 9-13, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano.
Regarding claims 6 and 23, as detailed above, Nakano is directed to a tire construction comprising first and second circumferential belt layers defined by axially spaced apart strips or portions.  In such an instance, though, Nakano fails to specifically describe or depict the presence of a turn-back portion.  In any event, it is extremely well known and conventional to include a turn-back portion when forming radially superimposed circumferential belt layers.  In particular, such a method provides processing benefits since layers having any number of widths can be accurately formed.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a turn-back portion in the tire of Nakano since is it consistent with the common manner in which radially superimposed circumferential belt layers are formed.  
Regarding claims 10 and 11, Nakano teaches an exemplary embodiment (for trucks and buses) in which the aspect ratio is 70% and the tire width is approximately 275 mm (Page 3, Lines 48+).  One of ordinary skill in the art at the time of the invention would have found it obvious to manufacture any number of common tire constructions designed for trucks and buses, for example, and such includes those having the claimed dimensions.  It is emphasized that a fair reading of Nakano does not the limit the tread width or the aspect ratio.
With respect to claims 12 and 13, based on the fact that center portion C can have a variety of widths (Page 2, Lines 55+), it reasons that respective strips in said circumferential belt layers can have a variety of arrangements with respect to the tread shoulder grooves.  This disclosure is seen to encompass the claimed quantitative relationships and Applicant has not provided a conclusive showing of unexpected results for said relationships.   
As to claim 18, a fair reading of Nakano does not limit the axial width of the circumferential belt layer.  Additionally, it appears that the larger distance C is, the narrower respective circumferential belt layers are.  Thus, Nakano is seen to encompass a wide variety of embodiments, including those required by the claimed invention.  One of ordinary skill in the art at the time of the invention would have found the claimed relationship obvious absent a conclusive showing of unexpected results.    
8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garlaschelli.
 	Garlaschelli is directed to a tire construction comprising first and second circumferential belt layers defined by axially spaced apart portions or strips.  Garlaschelli further teaches the inclusion of a central strip 8 between the spaced apart strips (Paragraph 29).  The reference, however, is silent with respect to a distance between an axially outer end of the central strip and an inner end of the circumferential belt layers.  
However, Figure 2 depicts a space between said ends and a fair reading of Garlaschelli suggests the general inclusion of a central strip between spaced apart portions of the circumferential belt layers (Paragraph 29).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of spacings between respective ends, including those required by the claimed invention.  It is emphasized that a distance of 10 mm, for example, is small and consistent with the general order of dimensions in tire belt layers.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include a spacing of at least 10 mm (consistent with the specification and figures of Garlaschelli).      
Allowable Subject Matter
9.	Claims 8, 16, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-5, 7, 9-13, 18-21, and23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 4, 2022